Dear Ms. Simon:
Your request for an Attorney General's opinion concerning La. C.Cr.P. art. 894(B) and the listing of convictions with the Louisiana Department of Public Safety and Corrections has been forwarded to me for research and reply. You asked the following question:
      Does the invocation of La. C.Cr.P. art. 894(B), as a condition of a plea, prohibit the Clerk of Court's office from sending notification of convictions to the Department of Public Safety and Corrections?
Our office was asked a similar question in Attorney General's opinion no. 84-163. In that instance, it was concluded that notification must be given to the Louisiana Department of Public Safety and Corrections.
La.C.Cr.P. art. 894(B) provides in pertinent part:
      [T]he dismissal of the prosecution shall have the same effect as an acquittal, except that the conviction may be considered as a first offense and provide the basis for subsequent prosecution of the party as a multiple offender.
One then looks to La. R.S. 32:393(C)(1), which provides in pertinent part:
      [E]very court in this state shall keep a full report of every case in which a person is charged with violation of any provision of this Chapter or any regulation of the department or . . . any law of this state . . . Such person's conviction . . . or other final disposition . . . shall be sent by the court or the district attorney . . . to the commissioner not later than thirty days after the date of such person's conviction or forfeiture of his bail or the final disposition of his case. This report shall not be a court record.
La. C.Cr.P. art 894(B) is not a statutory exception to the provisions of La. R.S. 32:393(C)(1). Therefore, it remains the opinion of this office that the La. Department of Public Safety and Corrections shall be notified pursuant to the provisions set forth above.
I hope the foregoing has adequately answered your question. If our office can be of further assistance, please do not hesitate to contact us. With kindest regards, I remain
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ Donald North Assistant Attorney General
RECEIVED:  7-25-96
RELEASED:
DONALD W. NORTH Assistant Attorney General